Dissenting Opinion by
Judge Blatt:
I must respectfully dissent.
*538The Unemployment Compensation Board of Review stated in its findings of fact:
The claimant removed a chain saw from the employer’s premises at the conclusion of work ... without permission and took it to his home.
The claimant did not return the chain saw on the following Monday ... nor did he inform the employer that he had removed it.
The claimant told the police in the presence of the employer’s foreman that he had purchased the chain saw ... at a store....
It seems to me that these findings by the Board lead inevitably to the conclusion that the claimant stole the saw. Henderson v. Unemployment Compensation Board. of Review, 41 Pa. Commonwealth Ct. 550, 399 A.2d 831 (1979). Although the employer argued that the claimant was dismissed because of this theft, it is true that the Board concluded that the “dismissal came about as a result of an infraction of an employer rule against unauthorized removal of equipment” ii.e., borrowing the employer’s property).
I believe that the findings of fact are confusing and deficient as to whether the claimant borrowed the saw or stole it, so I would remand the case to the Board for the development of findings of sufficient specificity to enable this Court to determine if the Board’s findings of fact are consistent with its conclusions of law. Unemployment Compensation Board of Review v. Haughton Elevator Co., 21 Pa. Commonwealth Ct. 307, 345 A.2d 297 (1975).